Citation Nr: 1518365	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, a video-conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his March 2015 hearing, the Veteran asserted that his hearing has worsened since his last VA examination in December 2014.  (See Hearing Transcript, p. 3).  The Veteran is competent to testify to worsening hearing loss, Charles v. Principi, 16 Vet. App 370, 374 (2002), and the Board finds that his assertion is credible.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened).

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hearing loss, dated since December 2014.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to hearing loss from the VA Medical Center in Houston, Texas, dated since December 2014.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the claim for an increased rating for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

